Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Molea, J.), rendered November 20, 2002, convicting him of robbery in the first degree (eight counts), attempted robbery in the first degree, robbery in the second degree, and burglary in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
That branch of the defendant’s omnibus motion which was to suppress identification testimony motion was properly denied. Upon our review of the photographic array, we agree with the hearing court’s finding that the difference between the defendant’s hairstyle and the hairstyles of the fillers was insignificant and did not call undue attention to the defendant (see People v Chipp, 75 NY2d 327 [1990]; People v Saunders, 306 AD2d 502 [2003]; People v Wright, 297 AD2d 391 [2002]).
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.20 [2]).
The defendant’s remaining contentions are without merit. Florio, J.P., Krausman, Cozier and Rivera, JJ., concur.